 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT DOCUMERIT
SOUTHERN DISTRICT OF NEW YORK ELReTe witayd
ELEC PMR Ay IY EW RD
UNITED STATES OF AMERICA, DOU He
| DATE Fil ti. {> |[-1F_
Plaintiff, : fenetacrr nea
-against-—
ALFONSO PORTILLO, 9 Cr. 1142 (LAP)
Defendant, ORDER
and

OTILA PORTILLO PADUA,

Claimant-
Petitioner.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
The Government shall respond to Claimant-Petitioner’s October 4,
2019 letter [dkt. no. 149] by no later than January 31, 2020.

SO ORDERED.

Dated: New York, New York .
December 9, 2019 4 yy o
at Cy Ay f fi 4 fo oye “ee fit Me ie >
Wills le [AthlG
LORETTA A. PRESKA ~~

Senior United States District Judge

 

 

 
